            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 1 of 9



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     WESTERN DISTRICT OF WASHINGTON
 7
 8 MARIA OLIVIA AGUILAR,                           No. 2:20-CV-00259-SAB
 9        Plaintiff,
10        v.                                       ORDER GRANTING IN PART
11 AMERICAN MEDICAL SYSTEMS,                       AND DENYING IN PART
12 INC.                                            DEFENDANT’S MOTION FOR
13        Defendant.                               SUMMARY JUDGMENT
14
15        Before the Court is Defendant’s Motion for Summary Judgment, ECF No.
16 24. A videoconference was held on November 2, 2020. Plaintiff was represented
17 by Jonathan Orent. Defendant was represented by Regina Nelson and Anne
18 Talcott.
19       Plaintiff initially filed her Complaint in the Southern District of West
20 Virginia as part of the Multi-District Litigation proceedings, In Re: American
21 Medical Systems, Inc. Pelvic Repair System Products Liability Litigation, MDL
22 2325. ECF No. 1. Plaintiff asserts she was implanted with Defendant’s Monarc
23 Subfacial Hammock. Id. She is alleging sixteen counts, including (Ct. I)
24 Negligence; (Ct. II) Strict Liability – Design Defect; (Ct. III) Strict Liability –
25 Manufacturing Defect; (Ct. IV) Strict Liability – Failure to Warn; (Ct. V) Strict
26 Liability – Defective Product; (Ct. VI) Breach of Express Warranty; (Ct. VII)
27 Breach of Implied Warranty; (Ct. VIII) Fraudulent Concealment; (Ct. IX)
28 Constructive Fraud; (Ct. X) Discovery Rule, Tolling and Fraudulent Concealment;
     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 2 of 9



 1 (Ct. XI) Negligent Misrepresentation; (Ct. XII) Negligent Infliction of Emotional
 2 Distress; (Ct. XIII) Violation of Consumer Protection Law; (Ct. XIV) Gross
 3 Negligence; (Ct. XV) Unjust Enrichment; and (Ct. XVII) Punitive Damages.
 4        Defendant now moves for summary judgment on all of Plaintiff’s claims. In
 5 her response, Plaintiff indicates she is withdrawing her claims relating to
 6 Manufacturing defects, Express and Implied Warranty, Fraudulent Concealment,
 7 Constructive Fraud, Negligent Misrepresentation, Negligent Infliction of
 8 Emotional Distress, Unjust Enrichment and violations of the Washington
 9 Consumer Protection laws. ECF No. 28. Based on this representation, the Court
10 will grant Defendant’s Motion for Summary Judgment with respect to Cts. I, III,
11 V-XV. The Court dismisses any claims for punitive damages as these are not
12 available for Washington Products Liability claims. See Steele v. Johnson, 76
13 Wash.2d 750, 753 (1969) (holding punitive damages are not permitted under
14 Washington law unless expressly permitted by statute). Thus, the remaining claims
15 are Ct. II, Design Defect, and Ct. IV, Failure to Warn.
16                                  Motion Standard
17        Summary judgment is appropriate “if the movant shows that there is no
18 genuine dispute as to any material fact and the movant is entitled to judgment as a
19 matter of law.” Fed. R. Civ. P. 56(a). There is no genuine issue for trial unless
20 there is sufficient evidence favoring the non-moving party for a jury to return a
21 verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
22 (1986). The moving party has the initial burden of showing the absence of a
23 genuine issue of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
24 If the moving party meets its initial burden, the non-moving party must go beyond
25 the pleadings and “set forth specific facts showing that there is a genuine issue for
26 trial.” Anderson, 477 U.S. at 248.
27        In addition to showing there are no questions of material fact, the moving
28 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 3 of 9



 1 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
 2 to judgment as a matter of law when the non-moving party fails to make a
 3 sufficient showing on an essential element of a claim on which the non-moving
 4 party has the burden of proof. Celotex, 477 U.S. at 323. The non-moving party
 5 cannot rely on conclusory allegations alone to create an issue of material fact.
 6 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
 7        When considering a motion for summary judgment, a court may neither
 8 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
 9 is to be believed, and all justifiable inferences are to be drawn in his favor.”
10 Anderson, 477 U.S. at 255.
11                                  Background Facts
12        On June 30, 2008, Dr. Margaret L. Hutchinson performed an anterior
13 colporrhaphy, posterior repair, Mirena IUD placement, labiaplasty and insertion of
14 the Monarc Subfacial Hammock at Swedish Medical Center in Seattle,
15 Washington. ECF No. 1. Plaintiff asserts the implant caused pain, erosion, urinary
16 problems, recurrence, bleeding, dyspareunia and vaginal scarring. ECF No. 6.
17                         Washington Products Liability Act
18        1.    (Ct. IV) – Strict Liability Failure to Warn claim
19        Plaintiff’s Failure to Warn claim falls under the Washington Product
20 Liability Act (WPLA).1 Taylor v. Intuitive Surg., Inc., 187 Wash.2d 743, 754
21 (2017) (“The WPLA governs product-related harm claims based on a
22 manufacturer’s failure to warn.”). Section 7.72.080 provides, in part:
23        (1) A product manufacturer is subject to liability to a claimant if the
24        claimant’s harm was proximately caused by the negligence of the
          manufacturer in that the product was not reasonably safe as designed
25
26
27 1 The parties agree that Washington substantive law applies to Plaintiff’s Failure to
28 Warn claim.
    ORDER GRANTING IN PART AND DENYING IN PART
    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
               Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 4 of 9



1          or not reasonably safe because adequate warnings or instructions were
2          not provided.
                     (b) A product is not reasonably safe because adequate
3          warnings or instructions were not provided with the product, if, at the
4          time of manufacture, the likelihood that the product would cause the
           claimant’s harm or similar harms, and the seriousness of those harms,
5          rendered the warnings or instructions of the manufacturer inadequate
6          and the manufacturer could have provided the warnings or
           instructions which the claimant alleges would have been adequate.
7                    (c) A product is not reasonably safe because adequate
8          warnings or instructions were not provided after the product was
           manufactured where a manufacturer learned or where a reasonably
9          prudent manufacturer should have learned about a danger connected
10         with the product after it was manufactured. In such a case, the
           manufacturer is under a duty to act with regard to issuing warnings or
11         instructions concerning the danger in the manner that a reasonably
12         prudent manufacturer would act in the same or similar circumstances.
           This duty is satisfied if the manufacturer exercises reasonable care to
13         inform product users.
14
           Washington law follows the learned intermediary doctrine. Taylor, 187
15
     Wash.2d at 757. Under this doctrine, while the manufacturer has a duty to warn
16
     patients of product risks, it can satisfy this duty by properly warning the doctor (the
17
     learned intermediary), who then takes on the responsibility of communicating
18
     those warnings to the patient. Terhune v. A.H. Robins Co., 90 Wash.2d 9, 17
19
     (1978).
20
                      a.       Adequacy of the Warnings
21
           A manufacturer has a duty to provide warnings or instructions
22
     commensurate with its harm and the risk. Estate of LaMontagne v. Bristol-Myers
23
     Squibb, 127 Wash. App. 335, 345 (2005). Generally, the adequacy of a warning
24
     will be a question of fact. Id. at 343. However, a question of fact can be determined
25
     as a matter of law when reasonable minds can reach only one conclusion from the
26
     admissible evidence. Id. To determine whether a warning is adequate requires an
27
     analysis of the warnings as a whole and the language used in the package insert. Id.
28
       ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 5 of 9



 1 at 344. The trier of fact must examine the meaning and context of the language and
 2 the manner of expression to determine if the warning is accurate, clear and
 3 consistent and whether the warning portrays the risks involved using the device. Id.
 4        A plaintiff is not required to establish the exact wording of the alternative
 5 warning. Ayers by and through Ayers v. Johnson & Johnson Baby Prod. Co., 117
 6 Wash.2d 747, 756 (1991). Requiring plaintiffs in failure to warn cases to establish
 7 the exact wording of an alternative warning would impose too onerous a burden.
 8 Id. The jury might agree that a certain type of warning should have been provided,
 9 but they might not agree among themselves as to exactly how that warning should
10 have been worded. Id. The statute’s requirement that “the manufacturer could have
11 provided the warnings or instructions which the claimant alleges would have been
12 adequate” is satisfied if the plaintiff specifies the substance of the warning. Id.
13        Here, Plaintiff relies on the testimony of her general causation experts, Dr.
14 Galloway, Dr. Parisian and Dr. Blavis, who have opined that the warnings were not
15 adequate. This is enough to defeat summary judgment on the question as to
16 whether the warnings were adequate.
17                   b.       Proximate Cause
18        Under Washington law, “[i]n a products liability suit alleging inadequate
19 warnings, the plaintiff must show that his or her injury was proximately caused by
20 a product that was ‘not reasonably safe because adequate warnings or instructions
21 were not provided.’” Ayers, 117 Wash.2d at 752. To show proximate causation, the
22 plaintiff must show both cause in fact and legal causation. Id. (citation omitted).
23 “Cause in fact refers to the actual connection between the act and an injury—but
24 for the act, the injury would not have occurred.” Sherman v. Pfizer, Inc., 8 Wash.
25 App.2d 686, 687 (2019). Legal causation depends on considerations of “logic,
26 common sense, justice, policy, and precedent.” Ayers, 117 Wash.2d. at 756.
27 (quotation omitted). It involves the “determination of whether liability should
28
      ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 6 of 9



 1 attach as a matter of law given the existence of cause in fact.” Id. (quotation
 2 omitted).
 3        Cause in fact is generally a question for the jury. Baughn v. Honda Motor
 4 Co., Ltd., 107 Wash.2d 127, 142 (1986). When the facts are undisputed, however,
 5 so that an inference can be made that is incapable of reasonable doubt or difference
 6 of opinion, factual causation may be a question of law for the court. Id.
 7         Defendant relies on the testimony of Dr. Hutchison, Plaintiff’s physician
 8 who implanted the device in question, to assert that Plaintiff is unable to establish
 9 causation based on an alleged inadequate warning. Dr. Hutchison testified that she
10 was aware of the relevant risks when she implanted the Monarc in Plaintiff; she
11 reviewed the published literature regarding the Monarc, and the risks of the
12 Monarc were well known in the medical community. When asked if “knowing
13 everything you know today about the Monarc, do you stand by your decision that
14 you made in 2008 to use the Monarc to treat [Plaintiff’s] stress urinary
15 incontinence?,” Dr. Hutchison answered, “Yes.”
16        Defendant argues that Dr. Hutchison’s statements preclude Plaintiff from
17 showing that a different, increased warning would have persuaded Dr. Hutchison
18 to take a different course of action.
19        The Court disagrees with Defendant that Dr. Hutchison’s statement permits
20 the Court, rather than the jury, to determine proximate cause. First, it is not clear
21 from the record what Dr. Hutchison knew about the Monarc when she made her
22 statement. Also, it is not clear from the record what risks were well known in the
23 medical community. A reasonable jury would need to hear what Dr. Hutchison
24 now knows about the Monarc before it can access the significance of her statement
25 regarding her decision. Dr. Hutchison’s answer to counsel’s question is not
26 sufficient to take the proximate cause decision from the jury. Second, the Court
27 does not consider Dr. Hutchison an unbiased witness. Thus, it will be important for
28
      ORDER GRANTING IN PART AND DENYING IN PART
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
            Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 7 of 9



 1 the jury to hear and evaluate her testimony on both direct and cross-examination
 2 and determine her credibility.
 3        Because genuine issues of material fact regarding whether the warnings
 4 provided by Defendant were adequate and whether the failure to provide adequate
 5 warnings proximately caused Plaintiff’s injuries, summary judgment on Plaintiff’s
 6 failure to warn claim is not appropriate.
 7        2.    Strict Liability – Design Defect claim
 8        Under the Washington Product Liability Act, to show a product was
 9 defectively designed, a plaintiff must show that a manufacturer’s product was not
10 reasonably safe as designed and caused harm to the plaintiff. Wash. Rev. Code §
11 7.72.030.
12        “There is no debate” that Washington courts have expressly adopted the
13 comment k exception to strict liability in the case of unavoidably unsafe products.
14 Ruiz–Guzman v. Amvac Chem. Corp., 141 Wash.2d 493, 506 (2000) (citation
15 omitted). Moreover, the Ninth Circuit noted the Washington Supreme Court has
16 indicated that comment k provides an exemption for medical products generally.
17 Transue v. Aesthetech Corp., 341 F.3d 911, 915 (9th Cir. 2003).2 After reviewing
18
19 2 The Transue court relied on the following cases: (1) In Terhune, the court found
20 that the Dalkon Shield implanted contraceptive device qualified for comment k
21 exemption because of its availability only through a physician. 90 Wash.2d 9
22 (1978); (2) in Rogers v. Miles Lab., Inc., the court held that blood and blood
23 products qualify for comment k exemption. 116 Wash.2d 195 (1991) (en banc); (3)
24 a plurality of the court in Young v. Key Pharmaceuticals, Inc., held that “a separate
25 determination of whether a product is unavoidably unsafe need not be made on a
26 case-by-case basis if that product is a prescription drug.” 130 Wash.2d 160 (1996)
27 (en banc); and (4) in Ruiz–Guzman, the court held that “[b]y its own terms,
28 comment k is especially applicable to medical products. The exceptions for
     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
           Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 8 of 9



 1 Washington caselaw, the Circuit concluded that “if the Washington Supreme Court
 2 were to encounter this precise issue, the most reasonable inference from existing
 3 precedents is that it would likely follow its dicta in Ruiz-Guzman and hold that all
 4 medical devices and products will be afforded comment k exemption.” Id.
 5        The Court is bound to follow the holding in Transue. That said, while
 6 comment k has application with respect to medical devices, it only applies when a
 7 product is “accompanied by adequate warnings.” Taylor, 187 Wash.2d at 764
 8 (quoting Young v. Key Pharm., Inc., 130 Wash.2d 160, 184 (1996) (Madsen, J.,
 9 dissenting) (“Exemption from strict liability under comment k is expressly limited
10 to products accompanied by adequate warnings. Stated another way—adequate
11 warnings are a predicate to application of comment k by the express terms of the
12 comment.”). Because genuine issues of material fact exist with respect to whether
13 the warnings were adequate, the Court cannot say, as a matter of law, that
14 summary judgment on Plaintiff’s strict liability design defect claim should be
15 granted.3
16 //
17 //
18 //
19 //
20 //
21 //
22
23 medical products recognize the unique protection provided to the consumers of
24 such products by the prescribing physician (and/ or pharmacist) intermediary.” 141
25 Wash.2d at 508.
26 3 Moreover, even if comment k applies, this does not necessarily mean Plaintiff’s
27 design defect claim must be dismissed. Rather, Washington law permits design
28 defect claims based on a negligence standard. See WPJI 111.02.01.
     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
           Case 2:20-cv-00259-SAB Document 72 Filed 11/05/20 Page 9 of 9



 1       Accordingly, IT IS HEREBY ORDERED:
 2       1.     Defendant’s Motion for Summary Judgment, ECF No. 24, is
 3 GRANTED, in part; and DENIED, in part.
 4       2.     The following claims are dismissed: (Ct. I) Negligence; (Ct. III) Strict
 5 Liability – Manufacturing Defect; (Ct. V) Strict Liability – Defective Product; (Ct.
 6 VI) Breach of Express Warranty; (Ct. VII) Breach of Implied Warranty; (Ct. VIII)
 7 Fraudulent Concealment; (Ct. IX) Constructive Fraud; (Ct. X) Discovery Rule,
 8 Tolling and Fraudulent Concealment; (Ct. XI) Negligent Misrepresentation; (Ct.
 9 XII) Negligent Infliction of Emotional Distress; (Ct. XIII) Violation of Consumer
10 Protection Law; (Ct. XIV) Gross Negligence; (Ct. XV) Unjust Enrichment; and
11 (Ct. XVII) Punitive Damages.
12       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
13 and forward copies to counsel.
14       DATED this 5th day of November 2020.
15
16
17                            ________________________
18                                Stanley A. Bastian
                                  U.S. District Judgre
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING IN PART AND DENYING IN PART
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
